DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Declaration
The Declaration under 37 CFR 1.132, filed 7/13/2021, have been fully considered but they are not persuasive.
Declarant argues that: 
a). Kumamoto and Kim use at least some recycled fiber or mechanically pulped fiber for both long and short fibers used in the molded pulp process.
b). all Examples in Kumamoto involve the use of some amount of recycled pulp.
c). recycled fiber or mechanically pulped fibers used in the conventional art, such as in Kumamoto and Kim have limited bonding due to less free OH or COOH groups. 
d). pulps in the OCC stock disclosed in Kim are high in 'hydrophobic, materials like lignin and extractives on the surface of the fiber. These factors would necessarily result in a much lower burst strength as compared to that of the claimed product.
e). it would not have been obvious to obtain the relatively high levels of burst strength using long fibers made of 100% virgin pulp.
f). by adding virgin pulp to the process, and particularly by using fibers made completely of virgin pulp., the overall strength of the molded product was increased to an unexpected level.

All outstanding rejections based on Kumamoto et al or Kim et al have been withdrawn because neither Kumamoto et al nor Kim et al discloses or suggests using 
Regarding Kumamoto et al, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  
Claim 1 of Kumamoto et al states the limitation, “pulp fibers selected from the group consisting of wood pulp fibers which are softwood pulp fibers or hardwood pulp fibers and non-wood pulp fibers” and not recycled fibers.
Obtaining additional strength and mechanical properties in molded products by using virgin fibers is known in the art (for evidence, see Anderson et al, US 6494704, Abs and col 14, lines 36-49; Gupta et al, US 8512519, col 3, lines 40-44 and col 15, lines 5-11).Therefore, obtaining an increase in strength and other mechanical properties is not surprising.  
In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) ("It is well settled that unexpected results must be established by factual evidence."  See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991).  Also see MPEP 716.01(c ).
Response to Arguments
Applicant’s arguments, filed 7/13/2021 have been thoroughly considered, but they are not convincing.  The arguments largely reiterate those of the Declaration, which have been discussed above.  All outstanding rejections based on Kumamoto et al or Kim et al have been withdrawn because neither Kumamoto et al nor Kim et al discloses or suggests using long fibers wherein all of the long fibers in the molded pulp product are virgin pulp fibers.  Therefore, all arguments against the withdrawn rejections are moot.  
However, upon further consideration and due to the amendments, new rejections are presented herein that are based in part on Kumamoto et al.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites that the long fibers can comprise fibers selected from rayon fibers, modified rayon fibers, renewable polymeric fibers, water-based polyvinyl alcohol (PVA) fibers, synthetic fiber, semisynthetic fibers, etc.  However, Claim 14 depends from Claim 1, which all of the long fibers in the molded pulp product being virgin pulp long fibers.  Claim 14 therefore fails to further limit the subject matter of the claim upon which it depends, or fails to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as obvious over Kumamoto et al (US 6521085) in view of Andersen et al (US 6494704).
Claims 1-3, 6-12 and 14 are product-by-process claims.  Kumamoto et al discloses a molded pulp article (Abs; col 2, lines 25-27, Fig. 4; col 3, lines 35-51), preferably comprising short pulp fibers and long pulp fibers (col 10, lines 1-7).  The short fibers in the product inherently have a fiber consistency between 0 and 100%.  
Kumamoto et al does not disclose that all of the long fibers in the molded pulp product are virgin pulp fibers.  Kumamoto et al does disclose a pulp molded article made from a pulp slurry containing pulp fibers selected from the group consisting of wood pulp fibers which are softwood pulp fibers or hardwood pulp fibers and non-wood pulp fibers (Claim 1).  
Andersen et al discloses manufacturing molded articles from a fibrous dispersion (Abs; col 14, lines 19-23).  Andersen et al also discloses that preferred fibers are cellulosic fibers such as hardwood and softwood, etc. (col 14, lines 36-40) and that using virgin fibers provides desired strength with fewer fibers than recycled fibers or cotton linters (col 14, lines 44-49).  It would, therefore have been obvious to one of ordinary skill in the art to use all virgin pulp long fibers in the pulp molded article of Kumamoto et al in view of Andersen et al to maximize strength of the molded product and/or reduce the amount of fibers required.
product. See for example, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  
The product of Kumamoto et al as modified by Andersen et al appears to be the same as or similar to the claimed product, a molded pulp article comprising short pulp fibers and long pulp fibers, although produced by a different process. The burden therefore shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). In the event any differences can be shown for the product of the product-by-process claims 1-3, 6-12 and 14 as opposed to the product taught by Kumamoto et al as modified by Andersen et al, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results.
The molded pulp product of Kumamoto et al as modified by Andersen et al is of substantially the same composition as the claimed product and can exhibit the claimed burst strength or, at least, it would have been obvious to one of ordinary skill in the art to obtain the claimed burst strength in a molded pulp egg carton because, where the claimed and prior art products are identical or substantially identical in structure or 
Claims 4 and 13:  Kumamoto et al discloses that it is particularly preferred to blend long pulp fibers having an average fiber length of 1.5 to 3.0 mm and short fibers having an average fiber length of 0.3 to 1.0 mm to obtain a molded article having high surface smoothness and also uniformity in thickness and being free from crack development (col 10, lines 1-7, 16-21 and 30-40).
Claim 5: Kumamoto et al discloses that antifungal agents, antimicrobial agents (microbe control agents) are added to a pulp suspension from which the pulp molded article is made (col 20, lines 5-10).
Claim 14: Kumamoto et al discloses softwood fibers, which are known in the art as a source of long fibers (col 3, lines 41-44; Claim 1).
Claim 16: A pulp molded bottle and jar are exemplified (col 2, lines 14-20 and 25-27, Figs. 1( e) and 4).  A bottle or jar is considered to be a take-home box or packaging.

Claim 15 is rejected under 35 U.S.C. 103 as obvious over Kumamoto et al in view of Andersen et al and further in view of Hayns (WO 90/11978 A1).
Kumamoto et al does not disclose that the long fibers are repulped paper mill waste fibers.  However, Hayns teaches that paper mill waste comprises a significant percentage of cellulosic fibers. (p 1, lines 7-12).  Haynes incorporates the paper mill waste fibers into a pulp molded product (Abs; p 10, lines 12-21, Example 1; p 11, lines 
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as obvious over Kumamoto et al, as used in the rejection of Claim 1 above, as evidenced by Kim et al (US 2007/0227680)
Claims 16 and 17: Kumamoto et al does not disclose that the molded pulp product is an egg carton.  However, pulp molding is known in the art for producing egg cases (or cartons) (see Kim et al [0008], [0019], Fig. 1 for evidence).  Therefore, it would have been obvious to one of ordinary skill in the art to form a molded pulp product that is an egg carton as a typical pulp molded product in the art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748